OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS7J7-U
                OFF$6t&f3i|§|N£
                STATE OF TEXAS":
                PENALTY FOR/''•
                                                            02 1R               _
om,,™..*
2/17/2015
                PK8VATEUSE~:>
                         ^                                  0006557458      FEB 25 2015
                                                            MAILED FROM ZIPCODE 78 701
JACQUES, MICHAEL         Tr. Ct: No. 20020D03178-168-2                     WR-67,418-02
On this day, the supplemental clerk's record, in response to the order issued by this
Court, has been received and presented to.theCourt.
                                                                          bel Acosta, Clerk
                                                                           11    *&•


«T^'T